Citation Nr: 1341265	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The Veteran has been diagnosed with various psychiatric disabilities.  The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  However, the Veteran initially filed a claim seeking service connection for PTSD and depression due to military sexual trauma, and the RO adjudicated those claims in the January 2009 rating decision that is currently on appeal.  Thereafter, in November 2009, the Veteran filed a claim seeking service connection for anxiety and an adjustment disorder.  A January 2010 rating decision granted service connection for chronic adjustment disorder and service connection for anxiety was denied.   The RO adjudicated the psychiatric disability claims separately, and the Veteran has only perfected an appeal as to her claim for service connection for PTSD and depression.  The Veteran did not appeal the January 2010 rating decision that denied service connection for anxiety.  Therefore, that decision as to that issue is final.  The Board is thus left to decide the matters currently on appeal, which involve the specific disabilities for which the Veteran has perfected an appeal, in this case, PTSD and depression.  Thus, even acknowledging that the Veteran has an extensive history of post-service psychiatric treatment, during which she has been assigned varied diagnoses of psychiatric disorders, the Board concludes that the service connection claims over which the Board now has jurisdiction are accurately characterized as one for PTSD and one for depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Separately diagnosed psychiatric conditions can be service connected, but cannot be separately rated unless they result in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Evidence could be received that shows that two conditions resulted in different manifestations, thus allowing the two conditions to be separately rated.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The Board acknowledges that the Veteran is already service-connected for one psychiatric disability, chronic adjustment disorder, but she has specifically limited her claims on appeal to service connection for PTSD and for depression and the Board will only consider those two disabilities. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The claim for service connection for PTSD and depression is based on assertions of sexual assault or military sexual trauma (MST), specifically during a physical examination by medical staff upon transfer to Fort Riley, Kansas, and a separate sexual assault by a Sergeant Major that occurred closer to the end of active service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate her account of the stressor incident.  Examples of that evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2013).

Although the Veteran was afforded a VA mental disorders examination in December 2008, the examiner did not provide an opinion as to whether the Veteran met the criteria for a PTSD diagnosis, and if so whether any PTSD or depression was related to the Veteran's claimed MST.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Therefore, the Board finds that the December 2008 VA examination is incomplete and that another VA psychiatric examination and opinion should be obtained. 

In addition, the Veteran contends that she contracted hepatitis C during her active service as a medical specialist and that she came into contact with blood and blood products.  Her service personnel records confirm that she was a medical specialist and that she was assigned to an emergency treatment clinic where she assisted doctors with special procedures, diagnostic tests, minor surgery, and treatment.  In addition, the Board notes that on entrance examination in August 1973, the Veteran was not shown to have tattoos.  However, on separation examination in September 1976, it was noted that the Veteran had a tattoo on her right hip.   

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factors, or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) (November 30, 1998). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified key points that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood, such as intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987.  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

The Veteran does not deny, and readily admitted at the hearing that she used intravenous drugs for a period.  A March 1976 VA medical record notes that the Veteran used heroin 1.75 years ago, speed, "reds," and acid, but was clean for 1.5 years.  An October 1995 VA medical record notes that the Veteran had a possible hepatitis C diagnosis six months earlier.  A September 1998 private liver biopsy revealed chronic hepatitis.  A September 2007 private medical record notes that the Veteran had a primary medical history of hepatitis C contracted through IV drug use post treatment in 1998 and 1999.   However, the Veteran contends that her exposure to blood in service as a medical specialist, sometimes without gloves, caused hepatitis C.  She contends it was the 1970s and nobody thought about wearing gloves to treat people.   Additionally, the Veteran submitted medical articles showing that many people are asymptomatic and hepatitis C is discovered accidently. 

There is evidence that the Veteran has a diagnosis of hepatitis C and has several known risk factors including potential exposure to blood and an in-service tattoo, but also IV drug use.  

Considering the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hepatitis C, and that a medical examination and opinion in connection with this claim is needed. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a letter that notifies the Veteran of the provisions of 38 C.F.R. § 3.304(f)(5) describing the evidence that may be submitted to establish the occurrence of the alleged in-service sexual assault or trauma.  Specifically, she should be advised of the various ways that a sexual assault may be corroborated.  Such alternative forms of evidence include, but are not limited to:  behavior or performance changes; records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, fellow service members, or clergy; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Based on any response, attempt to procure copies of any records from any identified treatment source that are not presently on file.  The Veteran also should be informed that she may submit medical evidence to support her claims. 

2.  Then, schedule the Veteran for a VA examination with a female psychologist or psychiatrist to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The examiner must review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the service medical records, service personnel records, and the post-service medical records.  The examiner should provide the following: 

a) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.  In doing so, the examiner is requested to discuss prior diagnoses of PTSD in the post-service medical records.  

b) If a diagnosis of PTSD is warranted, the examiner should specify whether the diagnosis of PTSD is due to any alleged in service stressor, to include sexual trauma.  The examiner should consider whether the evidence supports the Veteran's contention of in-service sexual assault that would be productive of PTSD, and whether the alleged in-service stressor was sufficient to produce PTSD pursuant to the DSM-IV criteria.  The examiner is asked to comment on the clinical significance of the following: (1) the service medical and personnel records (2) medical records showing a history of IV drug use; (3) the Veteran's description of having been sexually assaulted while in service on two separate occasions, and (4) post-service treatment records.  The examiner is asked to cite to any relevant evidence that documents behavioral changes following the alleged in-service assaults that may constitute credible supporting evidence of the stressor. 

c) For any currently diagnosed psychiatric disorder, other than PTSD, anxiety, and chronic adjustment disorder, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disorder is related to service, or that any psychosis developed within one year of the Veteran's discharge from service in January 1977.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

3.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise for the purpose of ascertaining whether her hepatitis C is etiologically related to her period of active service.  The examiner is requested to confirm the diagnosis of hepatitis C.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C disability had its onset in service or is causally related to any incident of service.  In providing the opinion, the examiner should discuss the Veteran's potential exposure to hepatitis C risk factors in service (including contact with blood from treating patients and a possible in-service tattoo on her right hip) and the Veteran's admitted IV drug use.  

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



